Citation Nr: 0800386	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-23 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for fungus.

5.  Entitlement to service connection for a back injury.

6.  Entitlement to service connection for exposure to Agent 
Orange.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
August 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision.

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a hearing held on October 9, 2007 the Board received 
notification from the veteran that a withdrawal of his claims 
of entitlement to service connection for sinusitis, 
arthritis, fungus, a back injury, and for exposure to Agent 
Orange was requested.






CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran of his claims of entitlement to service connection 
for sinusitis, arthritis, fungus, a back injury, and for 
exposure to Agent Orange have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2007 the veteran indicated that he wished to 
withdraw his claims of entitlement to service connection for 
sinusitis, arthritis, fungus, a back injury, and for exposure 
to Agent Orange.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  The veteran has 
withdrawn the appeal of these issues and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review his claims of entitlement to service connection for 
sinusitis, arthritis, fungus, a back injury, or for exposure 
to Agent Orange and they are dismissed.  


ORDER

The claim of service connection for sinusitis is dismissed.

The claim of service connection for arthritis is dismissed.

The claim of service connection for fungus is dismissed.

The claim of service connection for a back injury is 
dismissed.

The claim of service connection for exposure to Agent Orange 
is dismissed.


REMAND

The veteran testified that he was stationed as an x-ray 
technician in the 95th Evacuation Hospital in Da Nang, 
Vietnam, which is substantiated by the veteran's service 
records.

The veteran testified that his job was mainly to take x-rays 
of injured soldiers, but he would also help bring wounded 
soldiers into the hospital.  The veteran stated that when he 
would x-ray the soldiers their wounds were not dressed and he 
would see the severity of all of the wounds.  Some patients 
were conscious and others were not; but the veteran reported 
that there was a lot of screaming.  The veteran now complains 
about flashbacks and nightmares, and he reports getting 
easily agitated. The veteran believes his occupation in 
Vietnam caused him to develop PTSD. 

A VA psychiatry consultation in October 2004 listed the 
diagnosis of PTSD for the veteran; however, there was no 
indication that it was in relation to any specific stressor, 
and the veteran's occupation as an x-ray technician was not 
discussed.  

The veteran also indicated that he had finally consented to 
receiving psychiatric treatment for from VA.  These records 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Obtain the veteran's VA outpatient 
treatment records from April 2007 to the 
present. 

2.  Then, schedule the veteran for a 
psychiatric examination with an 
appropriate medical professional.  The 
examiner should be provided with the 
veteran's claims file in conjunction with 
the examination.  Any opinion rendered 
must be supported by a complete 
rationale.  The examiner should determine 
whether the veteran has PTSD; and, if so, 
the examiner should offer an opinion as 
to whether it is as likely as not (a 50 
percent probability or greater) that PTSD 
was caused by the veteran's exposure to 
wounded Vietnam veterans as an x-ray 
technician in the 95th Evacuation Hospital 
in Vietnam. 

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity 
to respond before returning the record to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


